Filed 1/5/16 In re K.N. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re K.N., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                          A145298

         Plaintiff and Respondent,                                   (San Francisco City & County
v.                                                                   Super. Ct. No. JW12-6031)
K.N.,
         Defendant and Appellant.


         Minor K.N. appeals the juvenile court’s denial of his Welfare and Institutions
Code1 section 778 motion to modify orders assigning K.N. to out-of-home placement.
Appellant’s counsel has briefed no issues and asks this court to review the record
pursuant to People v. Wende (1979) 25 Cal.3d 436, to determine whether it contains any
arguable issues. Counsel has notified appellant he can file a supplemental brief with the
court. No supplemental brief has been received from appellant. Upon independent
review of the record, we conclude no arguable issues are presented for review and affirm
the juvenile court’s order.
                 STATEMENT OF FACTS AND PROCEDURAL HISTORY
         In January 2012, when appellant was 13 years old, a juvenile wardship petition
was filed against him pursuant to section 602. The petition alleged appellant

         1
        All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
(1) unlawfully kidnapped and carried away one J.C. in order to commit sexual assault
(Pen. Code, § 209, subd. (b)(1)); (2) unlawfully participated in an act of oral copulation
with J.C. (id., § 288a, subd. (b)(1)); and (3) unlawfully violated the personal liberty of
J.C. by means of force and violence (id., § 236). The petition was later amended to add a
fourth count for sexual battery. (Id., § 243.4, subd. (a).) In April 2012, appellant
admitted to the fourth count, and counts 1 through 3 were dismissed. The court declared
appellant a ward of the court, but did not remove him from his mother’s home.
       The San Francisco District Attorney subsequently filed additional wardship
petitions on August 28, 2012 and February 8, 2013. The 2012 petition charged appellant
with two counts of second degree robbery. (Pen. Code, §§ 211, 212.5, subd. (c).) The
2013 petition charged appellant with the unlawful taking of a vehicle (Veh. Code,
§ 10851, subd. (a)), and the unlawful driving of a vehicle on a highway without a license
(id., § 12500, subd. (a)). The petitions were amended, and appellant admitted to two
counts of grand theft (Pen. Code, § 487, subd. (c)), and one misdemeanor count of
unlawfully taking or driving a vehicle (Veh. Code, § 10851, subd. (a)). The court
redeclared wardship, committed appellant to probation for out-of-home placement, and
recommended placement at the San Francisco Boys Shelter.
       Appellant left the San Francisco Boys Shelter without permission on April 12,
2013. He was arrested on July 24, 2013 on an outstanding bench warrant. On August 6,
2013, appellant was placed at Teen Triumph in Stockton. Appellant left Teen Triumph
without permission on November 13, 2013, and was arrested on an outstanding bench
warrant on January 3, 2014. Several days later, appellant was placed at Excell and
Optimist Youth Homes (Excell). Appellant completed the Excell program, and on
August 15, 2014, the trial court authorized appellant’s return to home detention.
       The San Francisco District Attorney filed yet another wardship petition against
appellant in November 2014. This petition asserted counts for attempted murder (Pen.
Code, §§ 664/187), assault with a deadly weapon (id., § 245, subd. (a)(1)), attempted
second degree robbery (id., §§ 664/212.5, subd. (c)), and felony elder abuse (id., § 368,
subd. (b)(1)), along with multiple enhancements for use of a deadly weapon. The


                                              2
prosecutor dismissed the charges due to the victim’s unavailability. On January 16, 2015,
the trial court granted the probation department the right to release appellant to his
mother for home detention and imposed a number of conditions, including curfew.
       On January 29, 2015, the probation department alleged appellant violated his
probation conditions and recommended appellant be detained at juvenile hall.
Appellant’s counsel stipulated to a placement failure per section 737. The court ordered
appellant detained pending disposition or further order. At a hearing on March 5, 2015,
the court authorized the probation department to investigate out-of-state placement
options. Two weeks later, the court ordered appellant into an out-of-state placement,
explaining it was a necessary step considering appellant had already tried multiple in-
state placements, appellant’s status as a sex offender, and his gang history.
       On May 11, 2015, appellant filed a section 778 modification motion. Appellant
argued the court exceeded its authority by returning him to placement without a new
disposition hearing, the delay in placing appellant was unreasonable and violated his
rights under section 737, subdivision (e), and the court’s insistence on an out-of-state
placement was contrary to In re Khalid B. (2015) 233 Cal.App.4th 1285 (Khalid B.). The
district attorney opposed the motion. The motion was denied on May 20, 2015.
Appellant filed this timely appeal on June 2, 2015.
       On August 3, 2015, another wardship petition was filed against appellant, alleging
counts for (1) unlawful possession of a concealable firearm by a minor (Pen. Code,
§ 29610), (2) unlawful carrying of a loaded firearm in public (id., § 25850, subd. (a)), and
(3) unlawful carrying of a concealed firearm (id., § 25400, subd. (a)(2)). Appellant
admitted to count 1, and counts 2 and 3 were dismissed on the district attorney’s own
motion. The juvenile court held a disposition hearing on August 24, 2015, at which it
redeclared wardship and ordered appellant into out-of-home placement.
                                       DISCUSSION
       Appellant was ably represented by counsel throughout the proceedings. We find
no indication in the record counsel provided ineffective assistance.



                                              3
       The juvenile court did not abuse its discretion in denying appellant’s section 778
motion. As an initial matter, we find nothing in the record suggesting there was a
substantial change in circumstances warranting modification or termination of the court’s
jurisdiction. Further, the arguments raised in appellant’s section 778 motion are
meritless. A new dispositional hearing was not required before returning appellant to
out-of-home placement, as appellant’s counsel had stipulated to a placement failure and
the juvenile court’s prior placement order had not been vacated. In any event, appellant’s
arguments on this point were rendered moot due to the new disposition hearing held on
August 24, 2015. As to appellant’s argument that the delay in placing him was
unreasonable, substantial evidence supported the trial court’s finding that the delay was
the result of appellant’s refusal to cooperate. Finally, contrary to appellant’s arguments
below, the facts of this case are distinguishable from Khalid B., where the minor was
placed out of state immediately after disposition and the probation department evaluated
the adequacy of only two in-state placements. (Khalid B., supra, 233 Cal.App.4th at
pp. 1289–1290.)
       The court has reviewed the entire record and finds no arguable issues requiring
further briefing.
       Accordingly, the juvenile court’s order denying the section 778 motion is
affirmed.




                                             4
                                _________________________
                                Margulies, J.


We concur:


_________________________
Humes, P.J.


_________________________
Dondero, J.




                            5